Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 1 of 6

DEPARTMENT OF HEALTH

v pennsylvania

Order of the Secretary of the Pennsylvania Department of
Health Directing Mitigation Measures

COVID-19 is a contagious disease that is rapidly spreading from person to person. People
infected are capable of exposing others to COVID-19 if their symptoms are mild, such as
a cough, or even if they are asymptomatic. Additionally, exposure is possible by touching
a surface or object that has the virus on it and then touching one’s mouth, nose, or eyes.
Symptoms of COVID-19 may include fever, cough, shortness of breath, chills, repeated
shaking with chills, muscle pain, headache, sore throat, and new loss of taste or smell.
Early symptoms may also include chills, body aches, sore throat, headache, diarrhea,
nausea or vomiting, and runny nose. Older adults and people who have serious chronic
medical conditions are at a higher risk for serious illness.

The first cases of COVID-19 were reported in the United States in January 2020. Since
then, multiple areas of the United States have experienced “community spread” of COVID-
19, meaning that the illness is being transmitted through unknown sources, and not from
known areas of infection. On March 6, 2020, after the first cases of COVID-19 in the
Commonwealth of Pennsylvania were confirmed, the Governor issued a Proclamation of
Disaster Emergency. Since that date, the number of positive cases continued to rise, and
community spread continued in the Commonwealth as well. Case counts rapidly increased .
throughout the Commonwealth in March and April 2020.

In order to slow the spread and protect the people of the Commonwealth, the Governor and
I issued Orders on March 19, 2020, closing all Commonwealth businesses that are not life
sustaining. See Order of the Governor of the Commonwealth of Pennsylvania Regarding
the Closure of All Businesses That Are Not Life Sustaining, as amended; Order of the
Secretary of the Pennsylvania Department of Health Regarding the Closure of All
Businesses That Are Not Life Sustaining, as amended. On April 1, 2020, the Governor and
[issued Orders directing all individuals in Pennsylvania to stay at home. See Order of the
Governor of the Commonwealth of Pennsylvania for Individuals to Stay at Home, as
amended; Order of the Secretary of the Pennsylvania Department of Health to Stay at
Home, as amended. In addition, J issued an Order on April 15, 2020, requiring mitigation
measures to be applied at businesses permitted to engage in in-person operations. See
Order of the Secretary of the Pennsylvania Department of Health Directing Public Health
Safety Measures for Businesses Permitted to Maintain In-person Operations.

Those mitigation efforts slowed the spread of the disease, protected our health systems and
public health system from being overwhelmed, and enabled them to care for ill persons in
the Commonwealth. Accordingly, in Orders on May 7, 2020, the Governor and I
suspended restrictions for certain areas instituted in the orders on March 19, 2020, as
amended, and April 1, 2020, as amended. See Order of the Governor of the Commonwealth
of Pennsylvania for Limited Opening of Business, Lifting of Stay at Home Requirements,
and Continued Aggressive Mitigation Efforts, as amended; Order of the Secretary of the
Pennsylvania Department of Health for a Limited Opening of Businesses, Lifting of Stay
Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 2 of 6

Home Requirements and Continued Aggressive Mitigation Efforts, as amended. These
mitigation strategies, practiced by all persons in the Commonwealth, were successful in
slowing the spread of the virus, and allowed the phased and considered reopening of the
Commonwealth. See Order of the Governor of the Commonwealth of Pennsylvania for the
Continued Reopening of the Commonwealth of May 27, 2020, as amended; Order of the
Secretary for the Continued Reopening of the Commonwealth of May 27, 2020, as
amended.

Person-to-person spread does continue, however, and with the reopening, the
Commonwealth is beginning to see increases in new cases that are due to community
spread. Mindful of the need to slow this increase in order to avoid the types of stringent
Commonwealth-wide mitigation strategies that were discontinued a short time ago, I issued
an Order on July 1, 2020, requiring universal face coverings be worn by all persons in the
Commonwealth. See Order of the Secretary of the Pennsylvania Department of Health
Requiring Universal Face Coverings of July 1, 2020.

Areas throughout the country continue to see dangerous increases in COVID-19 cases, and
that spread is beginning to make itself felt in the Commonwealth, following the suspension
of most Commonwealth-wide mitigation requirements as of June 5, 2020. The number of
new daily cases in the Commonwealth jumped to over 1,000 for the first time in several
weeks, and overall case counts are now matching case counts in March and April. Because
of the increase in cases and the modeling predictions showing the spread of the virus from
south and west to east, and because the percentage increase has caused grave concern that
a second surge is beginning to occur, I have determined that additional mitigation measures
must be implemented. This is in accordance with Section J of my Order for Continued
Reopening of the Commonwealth, which provides for the monitoring of public health
indicators and the revision of the restrictions provided for in that Order.

COVID-19 is a threat to the public’s health, for which the Secretary of Health may order
general control measures, including, but not limited to, closure, isolation, and quarantine.
This authority is granted to the Secretary of Health pursuant to Pennsylvania law. See
section 5 of the Disease Prevention and Control Law, 35 P.S. § 521.5; sections 2102(a) and
2106 of the Administrative Code of 1929, 71 P.S. §§ 532(a), and 536; and the Department
of Health’s regulations at 28 Pa. Code §§ 27.60-27.68 (relating to disease control measures;
isolation; quarantine; movement of persons subject to isolation or quarantine; and release
from isolation and quarantine). Particularly, the Department of Health has the authority to
take any disease control measure appropriate to protect the public from the spread of
infectious disease. See 35 P.S. § 521.5; 71 P.S. § 532(a), and 1403(a); 28 Pa. Code § 27.60.
Given the need to slow the Commonwealth-wide increase of COVID-19 cases, to avoid
taking more stringent mitigation strategies and to prevent overwhelming the health care
systems in the Commonwealth, I am issuing this Order.

Accordingly, on this date, July 15, 2020, to protect the public from the spread of COVID-
19, I hereby order:
Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 3 of 6

Section 1:

Businesses in the retail food services industry, including bars, restaurants,
and private catered events

A.

Bars

All bars are prohibited from conducting operations unless they offer
sit-down, dine-in meals or take-out sales of alcoholic beverages.
Alcohol only can be served for on-premises consumption when in
the same transaction as a meal. All service must be at a table or
booth; bar service is prohibited. Take-out sales of alcohol for the
purposes of off-site consumption are permitted subject to any
limitations or restrictions imposed by Pennsylvania law. For
purposes of this Order, occupancy requirements shall be the
following:

i. Limited to 25% of stated fire code maximum occupancy for
indoor dining.

il. A discrete indoor event or gathering within a bar is limited
to 25 persons.

Restaurants & Private Catered Events

hs The Guidance for Businesses in the Restaurant Industry
Permitted to Operate During the COVID-19 Disaster
Emergency to Ensure the Safety and Health of Employees and
the Public, dated May 27, 2020, as updated June 17, 2020
(the “Guidance”’), is incorporated herein by reference, with
the exception of occupancy requirements. For purposes of
this Order, occupancy requirements shall be the following:

a. Limited to 25% of stated fire code maximum occupancy
for indoor dining.

b. A discrete indoor event or gathering in a business in the
retail food services industry is limited to 25 persons.

ii. All businesses in the retail food services industry, including
restaurants, wineries, breweries, private clubs and bars, are
permitted to provide take-out and delivery sales of food, as
well as dine-in service in both indoor and outdoor seating
areas so long as they strictly adhere to the requirements of
the Guidance, as required by this Order, including the
following:
Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 4 of 6

Section 2:

Section 3:

il.

iv.

Nightclubs

a. Non-bar seating in outdoor areas (i.e., tables or
counter seats that do not line up to a bar or food
service area) may be used for customer seating.

b, Customers being served must be seated at a table.
c The maximum occupancy limit includes staff.

Social distancing, masking, and other mitigation measures
must be employed to protect workers and patrons.

Alcohol only can be served for on-premises consumption
when in the same transaction as a meal. Take-out sales of
alcohol for the purposes of off-site consumption are
permitted subject to any limitations or restrictions imposed
by Pennsylvania law.

All nightclubs, as defined by the Clean Indoor Air Act, 35 P.S. § 637.2, are
prohibited from conducting operations.

Events and gatherings other than those in businesses in the retail food
services industry addressed by Section 1.

A. Indoor events and gatherings of more than 25 persons are prohibited.
B, Outdoor events and gatherings of more than 250 persons are
prohibited.

. For the purposes of this Order, “event and gathering” is defined as:

A temporary grouping of individuals for defined purposes,
that takes place over a limited timeframe, such as hours or
days. For example, events and gatherings include fairs,
festivals, concerts, or shows and groupings that occur within
larger, more permanent businesses, such as shows or
performances within amusement parks, individual showings
of movies on a single screen/auditorium within a multiplex,
business meetings or conferences, or each party or reception
within a multi-room venue.

The term does not include a discrete event or gathering in a business
in the retail food services industry addressed by Section 1.

D. The maximum occupancy limit includes staff.
Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 5 of 6

Section 4:

Section 5:

Section 6:

Section 7:

Section 8:

Teleworking

Unless not possible, all businesses are required to conduct their operations
in whole or in part remotely through individual teleworking of their
employees in the jurisdiction or jurisdictions in which they do business
Where telework is not possible, employees may conduct in-person business
operations, provided that the businesses fully comply with all substantive
aspects of: the Order of the Secretary of the Pennsylvania Department of
Health Directing Building Safety Measures, issued April 5, 2020; the Order
of the Secretary of the Pennsylvania Department of Health Directing Public
Health Safety Measures (to keep employees and customers safe), issued
April 15, 2020; and all existing and future applicable guidance issued by
the Wolf Administration, the Department of Health and Centers for Disease
Control and Prevention.

Gyms and fitness facilities

All gyms and fitness facilities, while permitted to continue indoor
operations, are directed to prioritize outdoor physical fitness activities.
Outdoor activities must follow masking requirements as provided by my
Order Requiring Universal Face Coverings, dated July 1, 2020, and must
provide for social distancing requirements of persons being at least 6 feet
apart, as well as being limited by section 3 above, related to gatherings.

Other Orders of the Secretary of Health

Any provisions of the Order of the Secretary for the Continued Reopening
of the Commonwealth, dated May 27, 2020, and of the Order of the
Secretary of Health for a Limited Opening of Businesses, Lifting of Stay
Home Requirements and Continued Aggressive Mitigation Efforts, effective
May 8, 2020, that are in conflict with this Order are hereby superseded.

Enforcement

Enforcement of this Order will begin on the effective date. All
Commonwealth agencies involved in the licensing or inspection of any of
the above-described facilities are directed to increase their enforcement
efforts to ensure compliance with these critical mitigation measures. All
local officials currently involved or able to be involved in the
Commonwealth’s enforcement efforts are called upon to enforce these
critical mitigation measures.

Effective Date
Case 2:20-cv-00677-WSS Document 48-6 Filed 07/16/20 Page 6 of 6

This Order shall take effect at 12:01 a.m. on July 16, 2020, and continue

until further notice.
CLA Ly

Rachel L. Levine, MD
Secretary of Health

 
